REVERSF, RENDER., rind AFFIRM; and Opinion Filed April 15, 2013.




                                           In The
                                     Qtntrt øf    ptat
                             Fifth 0 itrirt nf ixa at afta
                                             No. 05-11-00582-CV


                     TCI WEST END, INC. AppellantlCross-Appellee
                                                         V.
         CITY OF DALLAS AND TEXAS HiSTORICAL COMMISSION,
                       Appellees/Cross-Appellant


                           On Appeal from the 160th judicial District Court
                                        I)allas County, Texas
                                Trial Court Cause No. 06-04868-H

                                               OPINION
                            Before Justices FitzGerald, Fillmore, and Richter
                                                                      1
                                        Opinion by Justice Richter
         TCI West End, Inc. (TWE) appeals from the trial court’s judgment awarding damages to

the Texas Historical Commission (the THC) and civil penalties to the City of Dallas based on the

jury’s finding that TWE demolished a historic structure without the proper approval. TWE

asserts five issues generally contending the trial court erred in failing to grant it’s request for

judgment notwithstanding the verdict because neither the THC nor the City was entitled to

damages or penalties under the Texas Local Government Code. After reviewing the record and



The Honorable Martin E. Richter. Retired Justice, sitting by assignment.
the arguments on appeal. we   conclude   the trial court erred in rendering judgment in favor of the

THC and the City. Accordingly, we reverse the portion of the trial court’s judgment awarding

damages to the THC and civil penalties to the City and render judgment that the THC and the

City take nothing h those claims.

                                           Background

        The building at the center of this case is the remaining portion of the former Missouri,

Kansas & Texas Railway freight station located in the West End Historic District in the City of

Dallas. The City twice caused the demolition of parts of the station by condemning sections of

the property for the extension of city streets. The remaining portion of the station contained

about twenty thousand square feet of space with a two—stor office building added to one end.

        In March 2006, TWE applied ft)r and was granted a permit to demolish what remained of

the station.   Sometime after the permit was issued, but before demolition began, the City

determined that the permit had been issued improperly and revoked it. The City did not send

written notice of the revocation to TWE as required by the Dallas City Code. but witnesses for

the City testified they contacted TWE’s contractor, who informed a TWE representative that the

permit had been revoked. The City also presented testimony that a “red tag” was placed on the

property on April 21, 2006 to notify TWE’s contractor to cease work. TWE disputes receiving

any notification and proceeded with demolition on April 29. Demolition stopped just short of

completion on May 1 and this suit was filed by the City on May 16.

       In its petition, the City asserted that TWE improperly demolished a historic building in

violation of city ordinances and sought to recover civil penalties and injunctive relief under

chapter 211 and chapter 54 of the Texas Local Government Code. The City alleged that TWE

violated a variety of city ordinances including ordinance 21391, as amended by ordinance 22158,
    which prohibits demolition of a structure within a historic overlay district without obtaining the

    proper approval, The City also alleged claims for fraud.

             The TI IC Filed a petition in intervention in the case asserting a claim against TWE under

    section 31 5006 of the Texas Local Government Code. Section 3 15.006 allows the TI-IC to bring

    an action to recover damages if a person demolishes a historic structure without appropriate

    written permission from the municipality. The TI-IC may file suit under section 315.006 only if

    the municipality has failed to bring an action under the section within ninety clays after the

    demolition occurred.          Because the City (lid not assert a claim against TWE tinder section

    315.006, the THC intervened to assert the claim.

             The case was tried to a jury. The jury found in favor of both the City and the TI—IC on

    their claims under the local government code. The jury also found in favor of the City on its

    claim for fraud. TWE filed a motion to disregard most of the jury findings and to enter judgment

    notwithstanding the verdict.           The trial court granted TWE’s motion to disregard in part and

    denied it in part. The final judgment signed by the trial court awarded the City $750.00() in civil

    penalties for violations of city ordinances 21391 and 22158 and awarded the TI-IC $500,000 in

    damages under section 3 15.006. The trial court granted judgment notwithstanding the verdict on

    all other relief awarded to the City and the THC. TWE brings this appeal contending that the

    trial court ciTed in failing to grant judgment in its favor on the claims for civil penalties and

    damages brought by the City and the THC under the local government code. The THC cross-

    appeals contending the trial court erred in disregarding the jury’s finding of exemplary damages.
                                                                                             2




2
    The City also tiled a cross-appeal challenging a partial summary judgment in favor of TWE dismissing the City’s request for
    injunctive relief. This cross-appeal was dismissed on the City’s own motion. The City does not challenge the trial court’s
    granting of TWE’s motion to disregard the jury’s findings on the issue of fraud.




                                                                3
                                                                Analysis

‘[he THC’s Claim Under § 315OO6

           In its first issue, TWE contends the trial court erred in failing to grant judgment

notwithstanding the verdict on the T[IC’s claim for damages because the T[IC does not have a

viable claim under section 315.006 of the Texas Local Government Code. Specifically. TWE

argues there was no evidence that the tiling requirements set lorth in subsections (h) and (i) of

section 315.006 were met and meeting those filing requirements is a prerequisite to recovery

under the section.             The THC responds that the filing requirements do not apply to it and,




Section 315,006 reads in its entirely:

(a) in this section. “historic structure or property” means a historic structure as defined by Section 442.001, Government (‘ode, or
a structure or property that is designated as historic by a pohtical subdivision of the state. the state, or the federal government.

(h) A person is liable to a municipality for damages it’ the municipality has a demolition permit and a building permit procedure
and the person:
     I ) tlemolishes. causes to he demolished, or otherwise adversely affects the structural, physical, or visual integrity of a historic
structure or property that is located in the municipality: and
    t2 does not obtain the appropriate demolition or building permit or other tirm of written permission from the municipality
before beginning to demolish, cause the demolition of. or otherwise adversel afhct the structural, physical, or visual integrity of
the structure or properly.

(c) If the structural, physical, or visual integrity of the structure or property is adversely affected to the extent that it is not
hasible to restore the structural, physical, or visual integrity substantially to its former level, the damages are equal to the cost of
constructing, using as many of the original materials as possible, a new structure or property that is a reasonable facsimile of the
historic structure or property and the cost of attorney’s. architect’s, and appraiser’s fees and other costs related to the enforcement
of this section, If it is feasible to restore the structural, physical, or visual integrity of the structure or property substantially to its
hiriner level, the damages are equal to the cost of the restoration, using as many of the original materials as possible, and the cost
of attorney’s, architect’s, and appraiser’s fees and other costs related to the enforcement of this section.

(d) Instead of accepting monetary damages. the municipality may permit the liable person to constRict, using as many of the
original materials as possible. a structure or property that is a reasonable fiscsimile of the demolished historic structure or property
or to restore, using as many of the original materials as possible. the historic structure or property and to pay the cost of
attorney’s, architect’s, and appraiser’s fees and other costs related to the enfircement of this section.

(e) Damages recovered under this section shall be deposited in a special fund in the municipal treasury and may be used only to
construct, using as many of the original materials as possible, a structure or property that is a reasonable facsimile of the
demolished historic structure or property, to restore, using as many of the original materials as possible, the historic structure or
property, or to restore another historic structure or property, as determined by the municipality.

(f) The construction of a facsimile structure or property under Subsection (d) or (e) must he undertaken at the location designated
by the municipality, which may he the same location as that of the demolished historic structure or property.

(g) The municipality may make contracts and adopt ordinances as necessary to carry out this section.




                                                                     4
    therefore, the judgment in its favor should be sustained.                                It is undisputed that the filing

    requirements set forth in subsections (h) and (i) were not met in this case. Accordingly, the issue

    we must decide is one of statutory construction. We must determine whether the language of the

    statute grants the TUC the ability to recover even in the absence of the required filing.

              Statutory construction is a legal question we review de novo,                                   City qf Rockwall v.

    Hughes, 246 S.W.3d 621, 625 (Tex, 2008). Our primary objective in construing a statute is to

    give effect to the legislature’s intent. Tex. Dept. qf Transp. v. City of Sunset Valley, 146 S.W.3d
637, 642 (Tex, 2004). To discern that intent, we begin with the plain and common meaning of

    the statute’s words. Id, If the statute’s language is unambiguous, we interpret it according to its

    terms, giving meaning consistent with the statute’s other provisions. Id.                                   We may consider,

    among other things, the objective the law seeks to obtain and the consequences of a particular




    (h)Each municipality shall tile in the real property records ol the county clerk’s oflice of each county in which the municipality is
    located a verified written instrument listing each historic structure or property that is located in the municipality and county and is
    designated as historic by a political subdivision of the state by:
       (I) the street address, if available in the municipal tiles;
       (2) the legal description of the real property on which the structure or property is located; and
       (3) the name of the owner of the real property. if the name is available in the municipal tiles.

    (i) Subsections (a) through (g) of this section apply only to a historic structure or property on or after the date the instrument has
    been filed under Subsection (h) and indexed.

    (j) A person is liable to the Texas Historical Commission for damages if:

       (I) the person:
               (A) demolishes, causes to be demolished, or otherwise adversely affects the structural, physical, or visual integrity of a
               historic structure or property that is located in the municipality; and
               (B) does not obtain the appropriate demolition or building permit or other form of written permission from the
               municipality before beginning to demolish, cause the demolition of or otherwise adversely affect the structural,
               physical, or visual integrity of the structure or property; and

       (2) the commission determines that the municipality has not tiled a civil action under Subsection (b) and has not taken
    appropriate action to carry out Subsection (d) before the 90th day after the date the action described by Subdivision (I )(A)
    occurs.

    (k) If the Texas Historical Commission makes a determination under Subsection (j)(2). the commission may enforce this section,
    and the municipality may not act under this section. Damages recovered under this subsection shall be deposited in the Texas
    preservation trust fund account.

Tux. Loc. Gov’T CODE ANN. § 315.006 (West 2005)
construct ion, Ii.   SCC (i/SO   Tix. Gov ‘1   ()D1 ANN.     3 11 .023 (West 2005), Finally, we read the

statute as a whole and not just isolated portions. See Sunset Valley, 146 S.W,3d at 642.

        The title of section 315,006 is “Liability for Adversely Affecting Historic Structure or

Property.    See Ti:x. Loc. Govi CODE ANN.               3 15.006 (West 2005. Subsections (a) through

(g) set out a cause of action that may he brought by a municipality to recover equitable and/or

monetary damages from a person who “adversely affects the structural, physical, or visual

integrity” of a historic structure or property without the proper written permission from the

municipality, hi. Subsection (h) requires the municipality to tile in the real property records of

the county clerk’s office a “verified written instrument listing each historic structure or property

that is located in the municipality and county                Id. Subsection (i) renders subsection (a)

through (g) inapplicable until after the municipality files and indexes the verified written listing

of historic structures. Id.

        Subsections (j) and (k) of section 315.006 set out a cause of action that may he brought

by the TI-IC against a person who adversely affects a historic structure. Id. A person may be

liable to the THC based on the same conduct that creates liability to a municipality, Id. Before

the THC may bring suit, however, it must determine that the municipality did not file a civil

action under section 315.006 within ninety days after the historic structure or property was

adversely affected. Id. Only if the municipality fails to file suit under the section may the THC

“enforce this section” and recover damages. Id. If the THC brings suit under thesection, the

municipality is no longer permitted to do so. Id.

       TWE contends that the THC cannot enforce section 315.006 because the City did not file

and index a verified listing of historic structures and properties before the freight station was

demolished. The THC responds that the City’s failure to fulfill the filing requirement does affect




                                                     6
the T[IC’s claims because the absence of a filing only prevents the Cii            from brineinu a claim

under subsection (a) ihrouuh () and has no cOcci on the TI—IC’s ability to hrimz a claim under

subsections    (j)    and (k).     We conclude the TI-IC’s interpretation of section 3 1 5.006 is not

supported by either the language of the statute or its purpose.

        Subsections      (j) and   (k) of section 315.006 allow the THC to step into the shoes of the

City and enlorce the section if the City tails to (10 SO. The TI IC relies on the fact that subsection

 i) slates that the failure to make the necessary filing renders only subsections (a) through (g)

inapplicable and there      is   no reference to the TI—IC’s right to bring suit under subsections (j) and

(k).   Subsection (k), however, grants the TI-IC the right to “enforce this section.” id.         Critical

portions of the section, including the definition of a historic structure for purposes of the section

and the types of relief that may be awarded, are found in subsections (a) through (g). Without

these subsections, there is no effective section for the THC to enforce.

        The TlIC argues that it may bring suit without applying subsections (a) through (g)

because the necessary definition of a historic structure and the applicable forms of relief may be

found by reference to other statutes and the common law. Nothing in the language of section

315.006, however, suggests that the legislature intended the THC to “enforce [thel section” by

referencing other laws that are substantively different than the provisions of the statute sought to

he enforced.

        The THC contends that its enforcement of the section may be “guided by” the definition

of a historic structure found in section 442.001 of the Texas Government Code. See TEx. Gov’T

CODE ANN.      §     442.001 (West 2012).      Indeed, the definition of a historic structure found in

subsection (a) of section 3 15.006 references section 442. Subsection (a) goes on, however, to

expand the definition to include not only those properties that meet the definition found in




                                                       7
section 432.001 hut also any
                   .               “strtiuture   or property that is designated as historic by a politjcal

subdivision oi the stale, the stale, or the federal government.            F[x. U ). Gov ‘1 (‘oDE ANN.

  315.006(a),      Subsection (a) further states that this expanded definition is to be used for

purposes of the section which necessarily includes enfurcernent of the section by the THC under

subsections   (j) and (k). Accordingly, the TI-IC’s assertion that it can enforce the section using a
definition that is substantively different than the one provided by the sect ion is not supported by

the statute’s language.

       With respect to damages. the TIIC appears to argue that the statutory remedies set out by

the legislature in subsections (c), (d). and (e) do not apply to a suit brought by the THC. The

THC contends, therefore, that its inability to enforce subsections (c), (d), and (e) does not affect

its ability to bring suit.     Much like subsection (h) that creates liability to the municipality,

subsections   (j) and (k) contain no specific reference to the remedies set out in subsections (c)
through (e). Id.       3 15.006(j),(k). Despite this similarity between subsection (b) and subsections

(j) and (k). the THC states that because (j) and (k) contain no reference to subsections (c) through
(e), the legislature intended for the commission to look to the common law for available

remedies. Again, the THC ignores the plain language of the statute which grants the THC the

power to “enforce this section.” The TI-IC does not enforce the section if it seeks relief under the

common law rather than the statutory remedies outlined by the legislature.

       The THC next contends that the purpose of subsections             (j) and (k) is to allow it to act
when the City fails to do so and that predicating the THC’s ability to bring suit       Ofl   the City filing

the required verified listing belies that purpose. The THC’s argument is not well taken. The

purpose of subsections (j) and (k) is to allow the THC to bring suit when the City fails to do so,

not when the City is prohibited from doing so because it did not meet the filing requirement. To




                                                       8
allow the THC to bring suit when the City could not defeats the purpose of the filing

requirement. As noted by the THC, a construction that renders a portion of the statute useless is

not favored by the law. See Ciirson v.       J1u(Lvon. 39X   S.W.2d 32 I 323 (Tex. App.—Dallas 1966,
                                                                       .




no   writ).


          A construction of   section   315.006 that prohibits the THC from bringing suit unless the

required list of historic structures and properties has heen filed is bolstered by the existence of

the identical requirement in section 442.016 of the Texas Government Code. See TEx. Gov’T

CoDE ANN. § 442,016. Section 442.016 mirrors the provisions of section 315.006 and allows the

TI1C to bring suit in municipalities that do not have demolition and building permit procedures.

hi. § 442.016(h). Under section 442.016. the TUC must file and index a verified listing of the

historic structures and properties and, absent such filing, it may not bring suit under the section.

See id, § 442.016(h) & (i). Because the legislature included filing requirements in both sections

3 15.006 and 442.016, it is clear the legislature intended to predicate the ability to bring suit on

the required filing in the property records regardless of whether suit is brought by a municipality

or the THC.

         The THC contends that because the legislature required it to file a verified listing under

section 442.016, but did not impose the same requirement on it in section 315.006, such a

requirement cannot be implied. A filing requirement need not he implied in section 3 15.006,

however, because it is already explicit in the statute. Although section 3 15.006 requires the

municipality to make the required filing rather than the THC, the THC steps into the shoes of the

municipality when it enforces the statute. Again, to allow the THC to bring suit when the City

could not would render the statute’s filing requirement superfluous.




                                                     9
        Finally, the TIIC argues that even if the filing requirement applies, it was satisfied by the

hct that TWE had actual notice that the freight station was a historic structure. The THC then

cites to numerous cases addressing statutory service requirements that arc satisfied by actual

notice. see. eç’., 11’aslun’to,i c. Related Arbor Court. LLC. 357 S.W.3d 676. 6 I (Tex. App.—

Houston 114th Dist. 1 201 I no pet.). Even assuming TWE had notice that the freight station was
                                ,




a historic structure, the TI1C’s analogy of section 315.006’s filing requirement to statutes

addressing personal service is misplaced. The filing requirement in section 315.006 does more

than provide property owners with notice that their properties have been designated as historic: it

is the means by which the rights granted to the municipality and the THC under the section come

into being.

        Subsection (i) states that the rights and remedies created by section 3 15.006 “apply only

to a historic structure or property on or after the date the [verified written listingi has been filed

tinder subsection (h) and indexed.” Tux. Loc. Gov’T CODE ANN §15.006(i). The verified list,

therefore. operates much like an abstract of judgment that, when filed and indexed in the county

property records, creates rights in favor of a non-owner that attach and run with the property.      €‘f
Gordon v. West Houston Trees, Ltd. 352 S.W.3d 32, 38-9 (Tex. App.—Houston [1st Dist.] 2011,

no pet.).     Also like the rights associated with filing an abstract of judgment, and unlike the

statutory service provisions cited by the THC, the rights afforded under section 315.006 are

created by statute requiring substantial compliance with the statute before those rights may be

enforced.     cj:   id. at 39. If the statutory filing requirements are not substantially complied with,

the statutory rights may not be enforced regardless of whether the property owner had actual

knowledge of the information that should have been contained in the filing. Cf Citicorp Real




                                                     l0
Lv(,tc.   !fl(. i.   ikuiqiw Artbe In’u,iatu>,iaIc I) I!ilenNv(’nwil!. 747 S.\V2d 926. 93 I (Tex.

Dallas. 1988, writ denied).

          There is nothing in the record to show, nor is there any jury finding to the effect that the

City substantially complied with the filing requirement set forth in subsections (h) and (i) of

section 315.006. We conclude, therefore, that the plain language of the statute prohibits the THC

from recoering under the section.              The trial court erred in failing to grant a judgment

notwithstanding the verdict on the Ti IC’s claim under section 3 15.006. Because we conclude

the THC was not entitled to relief under section 3 1 5.1)06. it is unnecessary for us to ad(lreSS its

crossappeal challenging the trial court’s refusal to award the THC exemplary damages.

The City’s Claim Under Chapters 211 and 54

          We next address TWE’s challenge to the City’s recovery of civil penalties based on the

jury’s finding that TWE demolished a building in the West End Historic District without the

proper permits in violation of city ordinance 21391 as amended by ordinance 22158. The City

sought civil penalties for the alleged ordinance violations under both chapter 211 and chapter 54

of the Texas Local Government Code.

          Chapter 211 grants municipalities general zoning authority. See TEx. Loc. Gov’T CODE

ANN. Ch. 211 (West 2008). Among the purposes of the chapter is to provide municipalities with

zoning authority for “protecting and preserving places and areas of historical, cultural, or

architectural importance and significance.” Id. 211.001. Chapter 211 includes enforcement

provisions such as section 2 11.012 which states that a municipality “may also provide civil

penalties” for a violation of an ordinance or regulation adopted under the municipality’s general

zoning authority. Id. 211.012(b). Chapter 211 does not specifically provide civil penalties for

ordinance violations, but allows the city to adopt such penalties should it choose to do so. Id.
         Ihe ordinances at issue were adopted by the City tinder chapter 51 A of the Dallas City

(‘ode, which regulates historic overlay districts such as the West End Historic District. See,

Dallas, Tex,, City Code Ch,51A.          The ordinances themselves provide criminal fines for

violations, but leave the adoption of civil penalties open to further action by the City. The City

cites no provision by which it adopted civil penalties for violations of ordinances 21391 and

22158.

         City code section 51 A4.50l (n) addresses enforcement of historic overlay district

ordinances. With respect to civil remedies, the section merely references section 315.006 of the

local government code, which allows for the recovery of damages, not penalties. As discussed

above, TWE cannot be held liable for damages under section 315.006 because the City failed to

file the required listing of historic structures in the county property records. Because the City did

not adopt civil penalties for violations of the ordinances at issue, section 21i of the local

government code does not provide a basis of the award of penalties in the trial court’s judgment.

         The language in the jury charge by which the jury assessed civil penalties against TWE

essentially tracks the language for the assessment of such penalties under subchapter B of

chapter 54 of the local government code. TWE contends the City cannot rely on subchapter B as

a basis to recover penalties because the subchapter does not apply to the ordinances at issue. We

agree.

         Subchapter B of chapter 54 addresses the enforcement of municipal health and safety

ordinances.    See TEx. Loc. Gov’T CODE ANN. Ch. 54, Subch. B. (West 2008).               The civil

penalties provision of the subchapter is found in section 54.017.         Id. § 54.017.    The City

concedes that section 54.017 provides civil penalties only for a violation of an ordinance that




                                                 12
renilaies a health or sal’ety matter. What the City tails to show is how the zoning ordinances at

issue here are health or safely ordinances.

         As this Court has held, the enforcement i ovisions of subchapter 13 (10 nOt apply to

general zoning ordinances regulating the use of land.               See HoIIi,,ç’s worth v. Cliv of Dallas. 931
S.W.2d 699. 703 (TeApp.—Dallas 1996. writ denied). All ol the sections of subchapter 13,

including the enforcement provisions, relate only to health and safety matters .See Texas Att’y

Gen. No, GAM267 (2004). Ordinances that generally regulate the use of land must be enforced

pursuant to the provisions of chapter 211 and the provisions of subchapter B of chapter 54 do hot

apply .See Ho/Iingsworth. 93 1 S.W.2d at 703.

         The stated puipose of ordmances 2 1391 and 221 58 is to protect buildings of historical,

cultural, and architectural significance in the West End Historic District. There is no indication

that these ordinances, or their attempted enforcement in this case, are attempts to regulate a

health or safety issue.       As such, section 54.017 cannot form the basis for the civil penalties

awarded to the City.

         Even if section 54.0 17 were applicable to the ordinances at issue, TWE contends the

evidence was insufficient to support the jury’s findings in support of the penalties. The jury was

instructed that the City could recover penalties if it proved that: (1) TWE was actually notified

of the ordinances; and (2) after receiving actual notice, TWE committed acts in violation of the

ordinances or failed to take an action necessary for compliance with the ordinances.                           TWE

contends there is no evidence that it was ever actually notified of ordinances 21391 and 22158.

         At trial, the City presented evidence that a TWE representative was informed of some of

the requirements for obtaining a demolition permit in the West End Historic District. These

In Hoilingsworth. we addressed
                                 the applicability of section 54.016 which provides for injunctive relief. See id. The
same reasoning applies to the civil penalties provided by section 54.017.




                                                          13
requirements vete mandated by the ordinaic es at issue. Although the City presented evidence

that tWh was notified of some of the permit requirements, it presented no evidence that TWE

was ever intormed of the ordinance provisions themselves before the building was demolished.

l1ie actual notice provision   ill   section 54.017 allows civil penalties to he assessed against a

property owner who knowingly violates a city ordinance. A property owner cannot knowingly

violate a city ordinance if he is not notified that the ordinance exists. Therefore, even assuming

that section 54.017 applies, the City failed to prove it was entitled to an award of civil penalties

under that section, Because the civil penalties awarded to the City were improper under both

chapter 211 and chapter 54 of the local government code, the trial court erred in denying TWE’s

request for a judgment notwithstanding the verdict on the City’s claim for civil penalties.

Having concluded that neither the THC nor the City was entitled to relief awarded, it is

unnecessary for us to address TWE’s remaining arguments.

        Based on the foregoing, we reverse the trial court’s judgment to the extent it awards

damages to the THC on its claim under section 315.006 of the local government code and awards

civil penalties to the City on its claim under chapters 211 and 54 of the local government code.

We render judgment that the THC and the City take nothing by those claims.             In all other

respects, the trial court’s judgment is affirmed.




                                                                ASS IGNED


1 10582F.P05




                                                    14
                                                  ..‘...




                                  Qtiurl nf :\ppi.&ihi
                         .41(11! Th1Irtr1 Li CXI3 11 Ji1Li
                                          JUDGMENT

TEXAS WEST E1). INC. Appellant                       On Appeal from the 160th Judicial District
                                                     Court, Dallas County, Texas
No, 05-1 1-00582-CV         V                        Trial Court Cause No. 06-04868-H.
                                                     Opinion delivered by Justice Richter.
CITY OF DALLAS and TEXAS                             Justices FitiGerald and Fill more
HISTORICAL COMMISSK)N. Appellees                     participating.

         In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED in part and REVERSED in part. We REVERSE that portion of the trial courts
judgment awarding damages to the Texas Historical Commission and that portion of the
judgment awarding civil penalties to the City of Dallas. We RENDER judgment that the Texas
Historical Commission and the City of Dallas take nothing by those claims. In all other respects,
the trial courts judgment is AFFIRMED.
         It is ORDERED that appellant TEXAS WEST END, INC recover its costs of this appeal
from appellees CITY OF 1)ALLAS and TEXAS HISTORICAL COMMISSION.


Judgment entered this 15th1 day of April, 2013.




                                                   JUSTICE, ASSIGNED